Reasons for Allowance
Claims 1-6 and 8-28 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 1, the prior art of record fails to disclose, teach, or suggest a luminaire disposed in a hazardous environment configured to “detect an occurrence, within the hazardous environment, of a particular event included in a plurality of events, the particular event being a failure, fault, error, or sub- optimal performance of one or more components or run-time operations of the luminaire; determine a particular blink sequence identifying the particular event, the particular blink sequence included in a plurality of blink sequences; and cause the one or more drivers to energize the one or more illumination sources in accordance with the particular blink sequence”.

Regarding Claim 19, the prior art of record fails to disclose, teach, or suggest a luminaire disposed in a hazardous environment configured to “detect an occurrence, within the hazardous environment, of a particular event included in a plurality of events, the particular event being a failure, fault, error, or sub- optimal performance of one or more components or run-time operations of the luminaire; access the blink sequence library to determine a particular blink sequence identifying the particular event; and instruct one or more drivers to energize one or more illumination sources included in the luminaire in accordance with the particular blink sequence, thereby causing the luminaire to generate a visual sequence indicative of the occurrence of the particular event”.

It is the claim, taken as a whole, including the interrelationships and interconnections between the various claimed elements, that which make it allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261. The examiner can normally be reached Monday - Friday 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685